DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on April 30, 2021 has been entered.
Election/Restrictions
For purposes of examination, Examiner accepts Applicant’s explanation on page 7 of the remarks filed April 30, 2021 that the claimed and described invention is directed to a data matrix of a first radiopaque material included on a contrasting base formed from a second radiopaque material (amended claim 1), wherein the first radiopaque material is included in a defined recessed area (claim 7- elected specie A). 
Response to Arguments
Applicant’s arguments, see amendment and remarks, filed April 30, 2021, with respect to the rejection of claims 21 and 22 under 35 U.S.C. 102(a)(1) as being anticipated by DiSilvestro et al. U.S. patent no. 7,218,232; rejection of claims 1-4, 7, 9-17, 21 and 22 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kieser U.S. publication no. 2015/0223899 A1 in view of Disilvestro; and rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Kieser in view of Disilvestro and further in view of Jovanovski et al. U.S. publication no. 2007/0267501 A1 (“Jovanovski”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b): 
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7, 9, 10, 15, 16, 21 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “a base” in line in line 2. It is unclear if this is the same or different from “a contrasting base” recited in line 13 of amended independent claim 1.  Additionally, claim 4 recites the limitation “a plurality of individual markers” in line 2.  In light of the original disclosure it is unclear if these are related to the portion of the identification assembly formed by the first radiopaque material as recited in independent claim 1. The claim does not link the two separately and positively recited claim elements [first radiopaque material in amended claim 1 and plurality of markers in dependent claim 4]. Claims 5-7, 9 and 10 depend from claim 4.
Claim 6 recites the limitation “a quiet zone” in line 3.  It is unclear if this is the “quiet zone” recited in amended claim 1, line 16, or not.  Claim 6 depends from claim 1.
Claim 9 recites the limitation “a second material”. In light of the original disclosure it is unclear if this is the same, different or additional material than the “a first radiopaque material” and/or “a second radiopaque material” recited in amended independent claim 1.
It is unclear what if any further limitation claim 10 add to amended independent claim 1, upon which said dependent claim 10 depends.  Independent claim 1 has been amended to require the plurality of individual markers to be formed of a radiopaque material.  Dependent claim 10 requires the plurality of individual markers formed of the second material (see claims 1 and 9 for recitation of ‘first’ and ‘second’ materials) is a radiopaque material.
In each of claim 15, line 14, and claim 21, line 20, “the first material” should be “the first material of the body” such that the recitation of “the first material” is not confused with the previously recited recitation of “the first radiopaque material”.
The following is a quotation of 35 U.S.C. 112(d): 
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 10 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 10 fails to add any further limitation to independent claim 1. See rejection of claim 10 .  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 and 9-16 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Kieser U.S. publication no. 2015/0223899 A1 (“Kieser- 2015 publication”) in view of Disilvestro et al. U.S. patent no. 7,218,232 (“Disilvestro”) and further in view of Kieser et al. U.S. publication no. 2018/0064507 A1 (“Kieser – 2018 publication”).
Regarding claims 1-3, 9-11, 12 and 15, for example, although other disclosed embodiments and features may apply in at least one of the embodiment of figures 5 and 6, Kieser-2015 publication discloses a medical implant (“implant device” 150, 182, seq.) which may be a hip or knee prosthesis or the like- (e.g., see at least paragraph [0031]), comprising: (a) a body (150, 182, seq.), wherein the body comprises (i) a first material (e.g., paragraphs [0010]-[0011], [0037], [0041], [0051], [0053], [0055]-[0056] and [0060]), wherein the first material is biocompatible (e.g., intended for implantation, see abovementioned paragraphs etc.); and (ii) an interior portion (i.e., cavity or the like into which markers 142, 176, seq. are “embedded” such that they are provided on an ‘interior portion’- see at least paragraphs and [0053]); (iii) an external surface, wherein the external surface is made from the first material (which may be a centrally housed within the interior portion- i.e., broad claim limitation that merely requires the identification assembly to be ‘central’ with regard to the ‘cavity’ or ‘interior portion’ into which it is placed, this broad limitation has no bearing on the location of the identification assembly as it relates to the exterior surface- 
Kieser-2015 publication generally discloses the medical implant may comprise hip or knee replacement prosthetic or the like (e.g., see at least paragraph [0031]). However, Kieser-2015 publication does not give any specifics regarding this disclosed embodiment as it relates to the body, interior portion or external surface.
In the same field of endeavor, namely medical implants, Disilvestro teaches a medical implant (one of 10, 16, 18, etc. or the like), comprising: (a) a body (one of 10, 16, 18, etc. or the like), wherein the body (one of 10, 16, 18, etc. or the like) comprises: (i) a first biocompatible material (e.g., see at least col. 3, line 66, through col. 4, line 3; and col. 4, lines 24-40, etc.), (ii) an interior portion (encapsulation or the like formed to include cavity into which 40 is positioned- see at least col. 4, lines 15-40, etc.), and (iii) an external surface (e.g., figure 1), wherein the external surface is made from the first material, wherein the external surface completely contains the interior portion of the body such that the external surface is the only portion of the body exposed to an external environment (e.g., see at least figure 1); and (b) an identification assembly (i.e., “remotely accessible information storage device” 40, e.g., see at least col. 5, lines 28-30) centrally housed within the interior portion and fixed relative to the body (e.g., see at least figure 1; and col. 4, lines 14-40), wherein the identification assembly (40) is completely encapsulated within the first material of the body (e.g., see at least figure 1; and col. 4, lines 14-40), wherein the identification assembly (40) is configured to store a readable data associated with the medial implant (e.g., see at least col. 5 –all-, etc.), wherein the identification assembly is configured to transfer the readable data to a ‘scanning system’ (i.e., which system searches for and detects the readable data).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to include the marker of Kieser-2015 publication in a hip or 
Kieser- 2015 publication in view of DiSilvestro, as applied above, is silent regarding the data matrix comprising a first radiopaque material and a contrasting base formed from a second radiopaque material, wherein the contrasting base surrounds the data matrix, wherein a portion of the contrasting base surrounding the data matrix defines a quiet zone substantially as claimed.
In the same field of endeavor, namely implantable devices with identification assemblies, Kieser- 2018 publication teaches a data matrix (i.e., “radiopaque elements disposed within a readable portion”) comprising a first radiopaque material and a contrasting base (i.e., “readable portion”) formed from a second radiopaque material (e.g., see at least paragraph [0007], stating “…The readable portion of the encoded pin may further comprise a radiopaque insert …The indicia may comprise a plurality of modifications to at least one surface of the radiopaque element or a plurality of radiopaque elements disposed within the readable portion …”- note if radiopaque insert and elements are not different radiopaque materials the barcode would not be readable), wherein the contrasting base (i.e., “readable portion”) surrounds the data matrix (i.e., “radiopaque elements disposed within readable portion”), wherein a portion of the contrasting base surrounding the data matrix defines a quiet zone (note “quiet zone” is generally defined or understood in the art of barcode devices as “the area that surrounds the barcode or 
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to try forming the identification assembly of Kieser – 2015 publication in view of DiSilvestro in accordance with the teachings of Kieser – 2018 publication, since Kieser 2018 publication teaches and/or fairly suggests doing so is an obvious matter of design choice with predictable results and a reasonable expectation of success (e.g., see at least paragraph [0007] of Kieser – 2018 publication and MPEP 2144.06).
Regarding claim 4, in the invention of Kieser- 2015 publication in view of DiSilvestro in view of Kieser 2018 publication, as applied above, Kieser-2015 publication further teaches the identification device includes the plurality of markers forming the two-dimensional barcode assembly (i.e., formed by markers- see at least paragraphs [0006], [0008] and [0059], etc.) on a base (140, 170, seq., etc.) (see at least figures 5 and 6; paragraphs [0053] and [0055]).  Kieser 2018 publication also shows the two-dimensional barcode assembly comprises a base and a plurality of individual markers (e.g., see at least paragraph [0007]).
Regarding claims 7 and 16, Kieser -2015 publication further discloses the plurality of markers each define a recessed area (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.). Kieser- 2018 publication also teaches the plurality of markers each define a recessed area (e.g., see at least paragraph [0007]).
Regarding claims 13 and 14, as described supra, Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication teaches the invention substantially as claimed. .

Claims 5, 6, 21 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kieser U.S. publication no. 2015/0223899 A1 (“Kieser – 2015 publication”) in view of Disilvestro et al. U.S. patent no. 7,218,232 (“Disilvestro”) in view of Kieser et al. U.S. publication no. 2018/0064507 A1 (“Kieser – 2018 publication”), as applied above, and further in view of Jovanovski et al. U.S. publication no. 2007/0267501 A1 (“Jovanovski”).
Regarding claims 5, 6 and 21, as described supra, Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication teaches the invention substantially as claimed.
Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication is silent regarding an express teaching of the two-dimensional barcode assembly comprises a finder pattern and a clocking pattern formed from the plurality of individual markers, wherein an outer perimeter defined by the clocking pattern and the finder pattern and the contrasting base define the quiet zone substantially as claimed.
In the same field of endeavor, namely identification assemblies, Jovanovski teaches a two-dimensional barcode assembly conventionally includes a finder pattern and a clocking pattern formed from a plurality of individual markers (e.g., see at least paragraph [0084]), wherein an outer perimeter defined by the clocking pattern and the finder pattern and a base define a quiet zone (e.g., see at least [0085]).
It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to use finder patter, clocking pattern, base and quiet zone for barcode assembly identification assembly in the invention of Kieser- 2015 publication in view of Disilvestro in view of Kieser 2018 publication in order to provide a known, conventional and reliable barcode identification assembly standard for good finding and scanning of the implanted barcode with predictable results and a reasonable expectation of success. 
Regarding claim 23, Kieser -2015 publication further discloses the plurality of markers each define a respective recess (e.g., “notch”-see at least paragraphs [0004], [0006], [0008], [0026], [0032]-[0033], [0036], etc.). Kieser- 2018 publication also teaches the plurality of markers each define a recessed area (e.g., see at least paragraph [0007]). 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Lang U.S. publication no. 2021/0137634 A1 teaches features of an identification assembly comprising a data matrix formed of a first radiopaque material on a contrasting base formed from a second radiopaque material substantially as required by the narrowing amendments to the independent claims (see at least paragraphs [0393]-[0394]).
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARCIA L WATKINS/Primary Examiner, Art Unit 3774